Citation Nr: 1748889	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-07 738  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a left shoulder strain with torn rotator cuff. 

2.  Entitlement to an initial rating in excess of 20 percent for a right shoulder strain with torn rotator cuff. 

3.  Entitlement to an initial compensable rating prior to June 16, 2016, and to a rating in excess of 10 percent thereafter, for left knee strain, status post ACL tear with surgical repair with residual scar.

4.  Entitlement to an initial compensable rating prior to March 24, 2017, and in excess of 10 percent thereafter, for left knee instability associated with left knee strain, status post ACL tear with surgical repair with residual scar.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to September 2008. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision. 

In August 2012 and September 2016 rating decisions, the RO increased the Veteran's initial disability rating for his shoulder disabilities to 10 percent disabling and 20 percent disabling respectively.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a June 2017 rating decision the Veteran was granted service connection for left knee instability as secondary to his service-connected disability of the left knee strain, status post ACL tear with surgical repair.  The RO granted a 10 percent evaluation effective March 24, 2017, the date of a VA examination.  The Veteran's service-connected left knee instability is a manifestation of his service-connected left knee strain.  When the Veteran disagreed with the amount of compensation awarded for his left knee strain he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for his disability.  See AB v Brown, supra.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his left knee strain his appeal encompassed ratings for all manifestations of the condition.  The award of the ratings for the service-connected left knee instability in the June 2017 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that denied an increased rating for the Veteran's left knee strain.  Thus, the issues before the Board are as shown on the title page.

This appeal was most recently before the Board in February 2017.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As a preliminary matter the Board notes the June 2017 rating decision indicated in the narrative portion that the Veteran was granted service connection for a left lower extremity residual surgical scar which was rated as non-compensable.  However, the associated rating codesheet does not list a separate rating for the Veteran's left lower extremity residual scar and instead includes it with his 10 percent rating for his service-connected left knee sprain, status post ACL tear with surgical repair.  On remand the RO must clarify whether the Veteran is granted a separate rating for his left lower extremity surgical scar or it is encompassed by his rating for left knee sprain, status post ACL tear with surgical repair.  

The Veteran's claims for an increased evaluation for his service-connected bilateral shoulder and left knee disabilities were most recently remanded by the Board in February 2017 in order to obtain VA examinations which described the severity of his service-connected conditions. 

In response to the February 2017 Board remand the Veteran was provided with a March 2017 VA examination for his service-connected bilateral shoulder disability during which the examiner noted diagnoses of bilateral shoulder strain and bilateral rotator cuff tear.  Range of motion testing was performed and evidence of pain with weight bearing was noted bilaterally.  The examiner noted the Veteran was not examined after repetitive use over time but concluded that the examination was medically consistent with Veteran's statements describing functional loss with repetitive use over time.  However, the examiner stated she could not state whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time because the Veteran was not examined after repeated use over a period of time.  The examiner included a section entitled "Correia vs. McDonald" in which she indicated "yes" for active and passive range of motion but did not include range of motion findings.  

The Board finds the March 2017 VA examination incomplete as to range of motion findings.  38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Veteran's most recent VA examination in March 2017 included range of motion testing for the Veteran's shoulders and noted evidence of pain with weight-bearing.  While the examiner referenced Correia her findings did not include range of motion findings for both active and passive motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  Thus the claims must be remanded in order to obtain a new VA examination that includes the appropriate testing under 38 C.F.R. § 4.59.

In addition the Board finds the March 2017 examination inadequate as to whether pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over time.  The examiner did not provide a rationale as to why despite not examining the Veteran following repeated use over time she was able to determine whether the examination was consistent with the Veteran's statements describing functional loss but unable to determine whether pain, weakness, fatigability, or incoordination significantly limited functional ability.  

In response to the February 2017 Board remand the Veteran was provided with a March 2017 VA examination in connection with his claim for an increased rating for his left knee disabilities.  The examiner noted diagnoses of bilateral knee strain and left knee anterior cruciate ligament tear.  The Veteran's left knee range of motion was noted to be normal without pain on weight bearing.  The examiner noted the examination was consistent with the Veteran's statements describing flare-ups but could not say whether pain, weakness, fatigability, or incoordination significantly limit functionability with flare ups because the Veteran was not examined during a flare-up.  The examiner included a section entitled "Correia vs. McDonald" in which she indicated "yes" for active range of motion and "no" for passive range of motion, however, range of motion findings were not included.  

The Board finds the March 2017 examination to be incomplete as it did not include the range of motion findings required by 38 C.F.R. § 4.59.  In addition the Board finds the March 2017 examination inadequate as to findings regarding flare-ups.  The examiner did not provide a rationale as to why despite not examining the Veteran during a flare-up she was able to determine the examination was consistent with the Veteran's statements describing functional loss during flare-ups but unable to determine whether pain, weakness, fatigability, or incoordination significantly limited functional ability.  Thus, a new examination must be obtained on remand.  

Moreover, the Veteran's claim for an increased evaluation for his left knee instability must be remanded as the new VA examination will include findings relevant to this disability.  

In addition it appears the Veteran appears to continue to receive treatment at a VA medical center.  As such, any outstanding records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.

2.  Review the June 2017 rating decision and clarify whether the Veteran is assigned a separate rating for his left lower extremity scar or it is encompassed by his evaluation for his left knee strain, status post ACL tear with surgical repair.  

3.  After the completion of step one schedule the Veteran for a VA examination to determine the current severity of his bilateral shoulder disability.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the Veteran's bilateral shoulder disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible. 

The examiner should specifically test the Veteran's shoulder range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner must provide a complete rationale for any opinion provided.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After the completion of step one schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee strain, status post ACL tear with surgical repair with residual scar and left knee instability.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the Veteran's knee disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible. 

The examiner should specifically test the Veteran's left knee range of motion and the undamaged joint in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

The examiner must provide a complete rationale for any opinion provided.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


